   8:20-cv-00132-JFB-SMB Doc # 22 Filed: 09/15/20 Page 1 of 1 - Page ID # 86




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TIMOTHY BECKER,

                    Plaintiff,                                 8:20CV132

       vs.
                                                                 ORDER
FRIENDSHIP PROGRAM, INC., and
KATHERINE YOUNG,

                    Defendants.


      This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 21) of this case with prejudice. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with parties’ costs to be paid according to their settlement

agreement.



      Dated this 15th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
